Citation Nr: 1020872	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  09-14 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a higher initial rating in excess of 30 
percent for posttraumatic stress disorder (PTSD) for the 
period prior to October 24, 2006.  


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to 
October 1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which granted entitlement to 
service connection and assigned an initial 30 percent 
disability rating, effective March 5, 2002.
In October 2007, the RO granted an increased rating of 100 
percent for PTSD, effective October 24, 2006, the date which 
the RO stated was the date of the receipt of the Veteran's 
increased rating claim.  The RO then developed this issue as 
entitlement to an effective date earlier than October 24, 
2006, for the grant of the 100 percent rating for PTSD.

However, the issue of a higher initial rating has been in 
controversy since the September 2006 rating decision that 
granted an initial rating of 30 percent for PTSD.  The 
Veteran properly executed a notice of disagreement with the 
initial rating in October 2006 and elected to follow the 
traditional appeals process in November 2006.  The RO 
provided a statement of the case with respect to the issue of 
the initial rating for PTSD in April 2009 and the Veteran 
filed a timely VA Form 9 that same month.  

A claimant is presumed to be seeking the maximum benefit 
allowed by law and regulation, and a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, as 
the Veteran properly initiated a substantive appeal of the 
September 2006 rating decision, the claim for a higher 
initial rating for PTSD remains before the Board.  

As reflected on the title page of this decision, the Board 
has characterized the issue on appeal involving the Veteran's 
PTSD as entitlement to a higher initial rating for the entire 
period here on appeal, rather than as an earlier effective 
date claim.  The Board's characterization of the issue on 
appeal does not change the analysis or the outcome of the 
issue regarding a higher initial rating for PTSD prior to 
October 24, 2006.  Accordingly, there is no prejudice to the 
Veteran in phrasing the issue on appeal as a single claim for 
a higher initial rating.


FINDING OF FACT

For the entire period on appeal, the Veteran's PTSD has been 
manifested by total impairment, due to such symptoms as: 
hallucinations; complete inability to maintain social 
relationships; and inability to maintain or sustain 
employment.  
CONCLUSION OF LAW

For the entire period on appeal, the schedular criteria for a 
disability rating of 100 percent for PTSD have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R.  
§§ 3.102, 4.1-4.7, 4.21, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see  
38 U.S.C.A. § 5103A (a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that 
the notice and duty to assist provisions of the VCAA do not 
apply to claims that could not be substantiated through such 
notice and assistance).  In view of the Board's favorable 
decision in this appeal, further assistance is unnecessary to 
aid the Veteran in substantiating his claim.  

Legal Criteria-Initial Ratings

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski,  
1 Vet. App. 589 (1991).  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).  

Evidence to be considered in the appeal of an initial 
disability rating is not limited to that reflecting the 
current severity of the disorder.  In cases where an 
initially assigned disability evaluation has been disagreed 
with, it is possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

The schedular criteria, effective as of November 7, 1996, 
incorporate the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  38 C.F.R. §§ 4.125, 4.130 (2009).

A rating of 30 percent is warranted for PTSD if there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.

A 50 percent rating is warranted if it is productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to compete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating, may be assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

When it is not possible to separate the effects of the 
service-connected disability from a nonservice-connected 
condition, such signs and symptoms must be attributed to the 
service-connected disability.  38 C.F.R. § 3.102; Mittleider 
v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score of 21-30 indicates "Behavior is considerably 
influenced by delusions or hallucinations OR serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends)."  
Id.

A GAF score of 31-40 indicates "Some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school)."  
Id. 

A GAF score of 41-50 indicates "Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id. 

A GAF score of 61-70 indicates "Mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  Id. 

However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, the GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 
(2002).  

On the other hand, if the evidence shows that the veteran 
suffers symptoms or effects that cause occupational or social 
impairment equivalent to what would be caused by the symptoms 
listed in the diagnostic code, the appropriate equivalent 
rating will be assigned.  Id., at 443.  The U. S. Court of 
Appeals for the Federal Circuit has embraced the Mauerhan 
Court's interpretation of the criteria for rating psychiatric 
disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. 
Cir. 2004).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

In a February 2002 treatment report from the Veteran's 
private psychiatrist, 
Dr. E. H., the Veteran's symptoms included nightmares four to 
five times per week, three to four hours of sleep per night, 
flashbacks, hyperstartle reaction, hypervigilance, crying 
spells twice per week, isolation, intrusive thoughts, and 
trouble focusing.  The Veteran stated that he could not stand 
anyone behind him; that he did not socialize at all; that he 
was depressed most of the time; that he had no interest in 
things; and that he angered very easily.  He also reported 
that he had been a clerical specialist for 13 years and had 
been married for 13 years.  The Veteran also indicated that 
his appetite was poor and that his energy level was down, 
sluggish.  He had very few hallucinations.  The psychiatrist 
found that the Veteran was unable to maintain social 
relationship due to his PTSD symptoms and diagnosed chronic 
PTSD and chronic depression.  A GAF score of 40 was assigned 
and the Veteran was prescribed medication and further 
therapy.  

A June 2002 treatment note from Dr. E. H. indicated that the 
Veteran found out he would be laid off from his job and that 
"lots of conflict at work" was worsening his PTSD and 
anxiety symptoms.  The Veteran reported that he was isolating 
himself more and more at work as a result.  An August 2002 
treatment note revealed that the Veteran had been unemployed 
since July 1, 2002, and had had increased panic attacks and 
memory trouble.  Although his hallucinations, crying spells 
and anger had decreased, there was no change in his energy 
level.  

Treatment records from Dr. E. H. from August 2002 through 
January 2005 show that the Veteran's PTSD symptoms of 
hallucinations, flashbacks, and complete social isolation 
remained essentially constant and the Veteran also remained 
unemployed.  

In March 2005, the Veteran underwent psychological evaluation 
in connection with a Social Security Administration (SSA) 
disability benefits claim.  He described his in-service 
stressor and stated that for years he did not recognize that 
something was wrong with him.  The Veteran reported that he 
experienced many symptoms since service such as trouble 
sleeping, flashbacks, hyperstartle reaction, and 
irritability.  He also stated that he had become aggressive 
and violent in the past and had had previous assault charges 
with the last incident occurring in 1989.  He complained of 
mood dysphoria, apathy, low motivation, low energy, trouble 
concentrating, and useless feelings.  The examiner found that 
the Veteran would have moderate impairment in his ability to 
respond affectively to others within a work setting given his 
history and that there could be some impairment in his 
ability to respond to work-related pressures.  PTSD and major 
depressive disorder were diagnosed.  

A May 2005 Functional Capacity Assessment provided in 
connection with the SSA disability benefits claim found that 
although the Veteran should be able to follow simple 
instructions, he would have trouble sustaining work 
attendance over time, his work pace would likely be slow and 
below what would be expected, he would have trouble 
interacting with others due to his psychiatric condition, and 
he would have trouble adapting to changes in the work place.  
Ultimately, the Veteran was awarded SSA disability benefits 
due to mood and anxiety related disorders and his inability 
to meet the mental demands of unskilled work.  

The Veteran received a VA PTSD examination in May 2005, where 
he reported nightmares, sleep disturbance, flashbacks, 
hyperstartle reaction, anxiety, irritability, loss of 
interest, avoidance of war reminders, depression, and 
difficulty with concentration.  His wife reported, during the 
examination, that he had not worked for three years and was 
not able to remain employed due to his poor concentration.  
She stated that the only activity he participated in was 
going to church.  The Veteran reported that he spent most of 
the day isolated, watching television or listening to the 
radio, and that he no longer went fishing or drove his car.  
The examiner found the Veteran to be neatly groomed and 
dressed with a pleasant, cooperative, and polite attitude.  
He had depression, psychomotor retardation, and anxiety 
without suicidal or homicidal ideation.  His judgment was 
good and insight was poor.  The examiner diagnosed PTSD, 
assigned a GAF score of 60, and ordered psychological testing 
to determine whether all of the symptoms were due to the PTSD 
stressor or whether there were other psychiatric difficulties 
that complicated the picture.  

During the May 2005 psychological testing evaluation, the 
Veteran reported a good marriage to his second wife and that 
he had been unemployed since he was laid off from work three 
years ago.  He stated that he could not maintain a job due to 
his inability to concentrate and that he had had trouble 
focusing since he left the Navy.  The Veteran also endorsed 
symptoms of irritability, anxiety attacks, avoidance of war 
reminders, persistent symptoms of increased arousal, and 
difficulty falling asleep.  The examiner found appropriate 
mood and affect, no psychosis, and no suicidal or homicidal 
ideation.  In conclusion, the examiner stated that PTSD 
symptoms had at least a mild to moderate impact on his life, 
perhaps making it difficult for him to make friends, maintain 
jobs, and engage in events that would require concentration.  
PTSD was diagnosed, long-term unemployment was noted, and a 
GAF score of 60 was assigned.  

In October 2005, Dr. E. H. provided a second report, during 
which he noted the Veteran's reports of nightmares two to 
three times per week, night sweats, flashbacks, panic attacks 
one to two times per month, lasting at least five to ten 
minutes, and three to four hours of sleep per night.  The 
Veteran reported intrusive thoughts, hyperstartle, and 
hypervigilance, that he did not socialize with anyone, and 
that his recent memory was severely impaired.  The doctor 
found that the Veteran's working memory was 50 percent 
impaired, and the anger, sadness, and fear that came upon him 
without the knowledge of why half of the time indicated that 
his prefrontal cortex was dysfunctional.  The Veteran also 
reported hallucinations, depression 50 percent of the time 
with low energy and a loss of interest in things, occasional 
crying spells, and easy anger and agitation.  Dr. E. H. 
assigned a GAF score of 30 and concluded that the Veteran was 
unable to sustain social and work relationships due to his 
PTSD and that he was, therefore, permanently and totally 
disabled and unemployable.  The doctor prescribed more 
medication and additional cognitive behavioral therapy.  

In June 2007, the Veteran received a second VA PTSD 
examination where he reported that his symptoms had worsened.  
He avoided people and crowds, had increasing difficulty 
sleeping, was more anxious and easily upset, had nightmares 
and intrusive thoughts several times per week, and was 
hypervigilant.  He stated that he had been struggling with 
depression for 18 years, felt worthless, was sad and cried on 
occasion.  His energy was sporadic, interest diminished, and 
concentration and appetite poor.  He denied suicidal ideation 
or attempts and panic attacks.  He had been unemployed since 
he was laid off from his job five years prior.  He stated 
that he did not have any close friends, was not close with 
his children, and had limited recreational and leisure 
pursuits.  The examiner found no impairment in thought 
processes, judgment or insight and the Veteran denied 
suicidal and homicidal ideation.  The examiner diagnosed PTSD 
and major depression and found that each mutually aggravated 
the other so that it was not possible to ascribe a specific 
degree of impairment of one disorder independent of the 
other.  A GAF score of 50 was assigned and the examiner 
concluded that sedentary and active employment was not 
possible due to the Veteran's symptoms.  

Analysis

The Board finds that based on the totality of the evidence 
and after resolving any reasonable doubt in favor of the 
Veteran, his PTSD more nearly approximates the criteria for a 
100 percent rating, during the entire period in issue.  Thus, 
the Board concludes that staged ratings are not warranted.

The evidence of record establishes that the Veteran's PTSD 
symptoms are indicative of total impairment throughout this 
appeal.  A 100 percent rating for PTSD is assigned for total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

Applying the analysis in Mauerhan to the criteria for the 100 
percent rating, it follows that the Veteran would be entitled 
to that rating if PTSD caused total occupational and social 
impairment, regardless of whether he had some, all, or none 
of the symptoms listed in the rating formula, and regardless 
of whether his symptoms were listed.

Since the first evidence of PTSD treatment in February 2002, 
the Veteran has reported complete social isolation.  His 
private psychiatrist concluded in February 2002 that he was 
unable to maintain social relationships due to his PTSD 
symptoms.  The Veteran and his wife reported to the May 2005 
VA examiners that he did not socialize with anyone and spent 
most of the day isolated.  His private psychiatrist again 
found in October 2005 that he was unable to sustain social 
and work relationships due to his PTSD symptoms and concluded 
that he was, therefore, permanently and totally disabled.  
During the June 2007 VA examination, the Veteran reported 
that he did not have any close friends, was not close with 
his children, and had limited recreational and leisure 
pursuits.  

While the Veteran was still employed until July 1, 2002, the 
evidence of record showed that he was experiencing 
significant conflicts with coworkers and was informed in June 
2002 that he would be laid off.  From that point on, the 
Veteran has been unable to obtain and sustain employment.  
Two May 2005 medical opinions from a SSA disability benefits 
examiner and a VA examiner found that the Veteran's PTSD 
symptoms could make it difficult for the Veteran to maintain 
a job.  The Veteran's private psychiatrist and the June 2007 
VA examiner concluded that the Veteran was totally 
unemployable.  

Moreover, many of the Veteran's GAF scores provided 
throughout the appeal period have been indicative of total 
social and occupational impairment.  In February 2002, Dr. E. 
H. assigned a GAF score of 40 and, in October 2005, a GAF 
score of 30 was assigned.  The June 2007 VA examiner assigned 
a GAF score of 50 after determining that the Veteran was 
totally unemployable.  A GAF score of 50 is indicative of 
serious symptoms such as the inability to keep a job and a 
complete lack of friends.  A GAF score of 40 is indicated of 
major impairment in several areas, such as work, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends and neglects family).  A GAF score of 30 is 
indicative of the inability to function in almost all areas.  
These GAF scores are supported by the medical and lay 
evidence of record.  

The Board acknowledges that both of the May 2005 VA examiners 
assigned a GAF score of 60, but finds that the weight of the 
evidence, including medical evidence provided both before and 
after their examinations, is in favor of finding that the 
Veteran's symptoms resulted in more than moderate impairment.  
This is particularly true when considering the second May 
2005 VA examiner's own statement that the Veteran's PTSD 
symptoms could make it difficult for him to make friends, 
maintain employment, and engage in events that would require 
concentration.  

The Veteran's symptoms as documented by the medical and lay 
evidence more nearly approximate a disability manifested by 
total occupational and nearly total social impairment.  
Resolving all doubt in the Veteran's favor, the Board finds 
that the disability approximates the criteria for a 100 
percent rating for the appeal period.  38 U.S.C.A. § 5107; 
38 C.F.R. § 4.7, 4.21; see also Gilbert, 1 Vet. App. at 53.


ORDER

An initial 100 percent disability rating for PTSD is granted 
for the entire period prior to October 24, 2006.  



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


